DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/201,130 filed 11/27/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 04/19/2022, which replace all prior or other submitted versions of the claims.
	-Claim 14, 19, 20 has been cancelled.
	-Claims 1, 10, 16 are amended.
	-Claims 22, and 23 are new and added.
-Claims 1-13, 15-18, 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Substance of Interview
5.	Regarding compact prosecution, Examiner initiated an Examiner interview on 04/28/2022 with applicant’s representative Bert E. Bouquet (Reg. No. 72,006), to discuss whether applicant would approve for additional consideration, further amendments to independent Claim 1, Claim 10, Claim 16, amended on the basis of the features of claim 1 as amended and presented, and accordingly dependent claims 11, 12, 17 for antecedent basis consistency.  Applicant’s representative requested further consultation with applicant, and subsequent to further telephonic conversations and via email contacted examiner on 04/29/2022 approving entry of the amendments discussed with examiner.  Applicant’s representative indicated sending the amendments sent via email for further consideration and possible incorporation via examiner’s amendment.
Pursuant to conversations and communications with examiner, Applicant's attorney/representative Bert E. Bouquet (Reg. No. 72,006) emailed proposed amendments on 04/29/2022 as approved by applicant to the examiner for formal entry via Examiner's amendment (See as identified herein below). 

Examiner’s Amendment
6.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of the claims including amendments to independent Claim 1, Claim 10, Claim 16, and accordingly dependent claims 11, 12, 17, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

7. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed 04/19/2022.
IN THE CLAIMS:

(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:  
	measuring a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided;  
	obtaining user experience data for each of a plurality of user experience types at the user equipment, the user experience data corresponding to one or more network performance metrics and each user experience type of the plurality of user experience types corresponding to a different form of communication;
	calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data for individual user experience types of the plurality of user experience types; 
	calculating, based on usage patterns for the individual user experience types, a predicted improvement or deterioration in thecalculated for the individual user experience types of the plurality of user experience types; and 
displaying a plurality of signal strength indicia, individual signal strength indicia of the plurality of signal strength indicia corresponding to the signal strength value calculated for an the individual user experience types based on the improvement or deterioration in the signal strength value calculated corresponding to the individual user experience types. 

(Original) The one or more non-transitory computer-readable media of claim 1, wherein the plurality of user experience types comprises a first user experience type and a second user experience type; 
calculating a first signal strength value for the first user experience type based at least partially on the user experience data corresponding to the first user experience type; and
calculating a second signal strength value for the second user experience type based at least partially on the user experience data corresponding to the second user experience type.

(Original) The one or more non-transitory computer-readable media of claim 2, wherein the acts further comprise: 
simultaneously displaying a first signal strength indicium corresponding to the first signal strength value and a second signal strength indicium corresponding to the second signal strength value.

(Original) The one or more non-transitory computer-readable media of claim 2, wherein the acts further comprise:
selecting a first signal strength indicium corresponding to the first signal strength value for display. 

(Original) The one or more non-transitory computer-readable media of claim 1, wherein the plurality of user experience types comprises a voice experience, a data experience, and a video experience.

(Original) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: 
selecting at least one of the one or more network performance metrics; and
calculating a second signal strength value based at least partially on the signal strength and the one or more network performance metrics selected.   

(Original) The one or more non-transitory computer-readable media of claim 1, wherein the one or more network performance metrics comprises packet latency, throughput, packet loss, and availability.  

(Original) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
	periodically recalculating the signal strength value based at least partially on the signal strength and the one or more network performance metrics; and 
updating the signal strength indicia displayed on the user equipment.

(Original) The one or more non-transitory computer-readable media of claim 1, wherein the signal strength indicia comprise at least one set of signal bars or dots.

(Currently Amended) A computer-implemented method, comprising: 
	measuring a signal strength of a telecommunications signal received in a target geolocation in which a network coverage is to be provided;  
	collecting for each of a plurality of user experience types, the user experience data corresponding to one or more network performance metrics, each user experience type of the plurality of user experience types corresponding to a different form of communication;
	calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data for individual user experience types of the plurality of user experience types; 
	calculating, based on usage patterns for the individual user experience types, a predicted improvement or deterioration in the calculated for the individual user experience types of the plurality of user experience types; and 
displaying a plurality of signal strength indicia, individual signal strength indicia of the plurality of signal strength indicia corresponding to the  an individual user experience type of the plurality of user experience types, wherein the plurality of signal strength indicia are further visibly indicative of the predicted improvement or deterioration of the signal strength value for the individual user experience types based on the improvement or deterioration in the signal strength calculated corresponding to the individual user experience types.
(Currently Amended) The computer-implemented method of claim 10, further comprising the steps of: 
switching from an idle mode to an active mode;
	collecting [[a]] second [[set of]] user experience data corresponding to the one or more network performance metrics;
	calculating a second signal strength value based at least partially on the signal strength and the second user experience data; and 
	displaying a second signal strength indicium corresponding to the second signal strength value. 

(Currently Amended) The computer-implemented method of claim 10, wherein the 
 
(Original) The computer-implemented method of claim 10, further comprising the steps of:
selecting at least one of the one or more network performance metrics.

(Canceled) 

(Currently Amended) The computer-implemented method of claim 10, wherein the 

 (Currently Amended) A system, comprising: 
one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to:
	measure a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided;  
	obtain for each of a plurality of user experience types from the user equipment, the user experience data corresponding to one or more network performance metrics, each user experience type of the plurality of user experience types corresponding to a different form of communication;
	calculate a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data for individual user experience types of the plurality of user experience types; 
calculate, based on usage patterns for the individual user experience types, a predicted improvement or deterioration in the calculated for the individual user experience types of the plurality of user experience types; and 
display a plurality of signal strength indicia, individual signal strength indicia of the plurality of signal strength indicia corresponding to the signal strength value calculated for an the individual user experience types based on the improvement or deterioration in the signal strength value calculated corresponding to the individual user experience types.

(Currently Amended) The system of claim 16, wherein the one or more processors are further configured to:
change a state of the user equipment;
measure the signal strength of the telecommunication signal received at the user equipment in a second state in the target geolocation; and
obtain [[a]] second [[set of]] user experience data from the user equipment in the second state, the second [[set of]] user experience data corresponding to the one or more network performance metrics. 

(Previously Presented) The system of claim 17, wherein the state of the user equipment is changed from a first state that comprises an active mode to the second state that comprises an idle mode.

(Canceled) 

(Canceled) 

21.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the particular form of communication comprises at least one of voice, video, or data communication.

22.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the plurality of signal strength indicia are visibly indicative of  the predicted improvement or deterioration of the signal strength value for respective individual user experience types by virtue of being represented as an arrow pointing up or down.

23.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the plurality of signal strength indicia are visibly indicative of the predicted improvement or deterioration of the signal strength value for respective individual user experience types by virtue of being represented in different colors.

Response to Remarks/Arguments
8.           Applicant's remarks & arguments, see page 10-15, filed on 04/19/2022, with respect to Remarks have been acknowledged.

9.           Applicant's remarks & arguments, see page 10-15, filed on 04/19/2022, with respect to Claims 1-4, 8-10, 12, 15, 16, and 21 are Non-Obvious Over Price in View of Aaron and Wang have been considered in light of applicant’s claim amendment(s) as well as applicant’s distinguishing arguments and remarks pertaining/attributable to applicant’s invention (e.g. page 12 (ln 12-18)). The rejections of Claims 1-13, 15-18, 21-23 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
10.	Independent Claim 1, via dependency Claims 2-9, 21-23 (renumbered 1-12); Independent Claim 10 (renumbered 13), via dependency Claims 11-13, 15 (renumbered13-17); Independent Claim 16 (renumbered 18), via dependency Claims 17-18 (renumbered 18-20), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,

For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
	calculating, based on usage patterns for the individual user experience types, a predicted improvement or deterioration in thecalculated for the individual user experience types of the plurality of user experience types; 
wherein the plurality of signal strength indicia are further visibly indicative of the predicted improvement or deterioration of the signal strength value for the individual user experience types based on the improvement or deterioration in the signal strength value calculated corresponding to the individual user experience types.

For Claim 10 (renumbered 13), in conjunction and in combination with other noted and recited Claim 10 (renumbered 13) limitations:
	calculating, based on usage patterns for the individual user experience types, a predicted improvement or deterioration in the calculated for the individual user experience types of the plurality of user experience types; 
	wherein the plurality of signal strength indicia are further visibly indicative of the predicted improvement or deterioration of the signal strength value for the individual user experience types based on the improvement or deterioration in the signal strength calculated corresponding to the individual user experience types.

For Claim 16 (renumbered 18), in conjunction and in combination with other noted and recited Claim 16 (renumbered 18) limitations:
	calculate, based on usage patterns for the individual user experience types, a predicted improvement or deterioration in the calculated for the individual user experience types of the plurality of user experience types; 
	wherein the plurality of signal strength indicia are further visibly indicative of the predicted improvement or deterioration of the signal strength value for the individual user experience types based on the improvement or deterioration in the signal strength value calculated corresponding to the individual user experience types.

11.	The closest prior art found, is as follows:
(a) Price et. al.  (US-9277472-B1), which is directed generally to user experience metrics obtained for types of wireless communication networks, different sets of user experience metrics associated with an application, and user experience indicators displayed on a screen in conjunction with a signal strength indicator, and user experience metrics displayed in conjunction with a list of applications, and discloses: 
A metric module of user device, determining a signal strength of a radio signal received from a wireless network such as a WiFi network or a cellular network, an LTE network (FIG. 5, 6, 7, col 2 (lines 52-60));
A user experience module storing various data types, a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports, an error rate for data transmitted or received by the user device, retransmission rates (FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15));
Application types on user device providing various experiences, ie., online banking, digital media download, and where communication interactions span various types - video, data etc., with corresponding experience indicators (FIG. 2, FIG.3, FIG.5  Col 9 (lines 20-35));
Where a factor such as maximum or minimum data rate, retransmission rate of data,  required for an application, affects user's experience, and communication network cannot provide the minimum data rate required for the application efficiently, or network error rate as an impact (Col 10 (lines 35-40)), (Col 2 (lines 36-42) & Col 12 (lines 8-22));
Calculation of a user experience metric based on stored user experience factors, ie, signal strength factors such as RSSI RSRP etc, e.g. a retransmission rate of data is linked to network error rate of a wireless transmission and the weights of the user experience factors (Col 10 (lines 3-25); Col 12 (lines 8-22); FIG. 5 & Col 14 (lines 3-18); FIG. 7 & Step 725 Col 15 (lines 1-28)); 
User experience indicators associated with an application indicate user experience quality for different wireless communication networks for the application usage, where an experience indicator display indicates relative experience (Col 6 (ln 20-32)  FIG. 2 & Col 6 (ln 20-26));
(b) Aaron (US-20090054074-A1), which is directed to particularly to methods, devices, and computer readable media to provide a quality of service indicator to a user, and discloses:
obtaining data, logic rules, thresholds, algorithms, network topology, network conditions pertaining to application from memory, central server, suggestion generator, history database – includes data association with jitter, data loss, delay latency etc, where a processed received signal forwarded to quality processor which receives all of the pertinent inputs and processes the inputs using a specific combination of algorithms, heuristics, techniques, thresholds and parameters and provides outputs including one or more indications pertinent to the expected QoS of that application under current and/or expected conditions ( FIG. 3 & ¶0041, FIG. 4 & ¶0050-¶0055); 
Transmitting to indicator, to produce indicator and render for display (¶0056);
(c) Wang et. al (US-20200092019-A1), which is directed to generating an indication of signal strength for specific locations in a wireless network environment, and discloses:
Collecting signal strength data points especially the poor signal areas, and combining with carrier network information, to perform analytics and pattern determination, where a user might experience dropped calls, poor voice quality, very slow internet, stuck text message and emails, and hanging social media updates, and when the user experiences a bad signal or drop off, he/she contributes a useful data point that will be useful for analytics (¶0020, ¶0035, ¶0039, ¶0041-¶0044);
collecting and summarizing crowd-sourced data of wireless phone signal strength and the related coordinates, to predict and notify bad signals based on a collective group signal strength/quality historical data and relationships, and to guide and recommend a user with objective information to find, through prediction and forecasting, a better signal location (¶0053);
(d) Ward et. al (US-20100222081-A1), which is directed to a mobile wireless device configured to provide a location quality of service indicator (QoSI) indicative of the quality of a calculated location estimation for use by a location-based service, and discloses:
a "radial display" of a QoSI with a series of concentric, circular bands displayed indicative of the actual or predicted quality of a location estimate, or QoSI is located on a map display, or a tri-color LED display used as a QoSI (FIG. 9, 8, 7 & FIG.5 & ¶0297);
(e) Brisebois et. al (US-20180270677-A1), which is directed to systems, methods and/or machine-readable storage media for facilitating mobile device self-optimizing technology selection thresholds for a wireless communication system, and discloses:
mobile device which tunes signal strength thresholds for different services (e.g., voice calling), and builds intelligence about the selection between different access point devices, by first collecting a history of relationships between signal strength and jitter for one or more access point devices the mobile device experiences, and accordingly, when the mobile device visits different access point devices, based on the relationship between signal strength and jitter, can determine whether to make Wi-Fi voice calls with a particular access point device or wait for better signal strength before connecting to the particular access point device (¶0087).
(f) Balakrishnan et. al (US-20190260639-A1), which is directed to to cellular networks and more particularly to the cellular carrier and service selection for devices connected to the cellular network, and discloses:
device analytics used to learn about usage and/or connectivity pattern of a device by gathering usage and/or connectivity data for that device over a period of time, to predict when an application may be suspended or may slow down due to unavailability or lower signal strength of the network or a slow network connection, and allow an application to decide which service is the best at the current time and/or location, and proactively switch to that network provider's service by automatically reconfiguring the device (¶0094).
(g) Tofighbakhsh et. al (US-20140149573-A1), which is directed to cellular networks and more particularly to the cellular carrier and service selection for devices connected to the cellular network, and discloses:
Server computer detects a request for quality of service display data, analyzes quality of experience information, generates the quality of experience display data, provides the quality of experience display data generated in operation to the user device, user device user interface displays quality of experience information (¶0060-68, FIG. 5A-C).

12.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414
05/03/2022





/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414